DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mike Monaco (Reg. 52041) on 5/18/2022.
The application has been amended as follows: 
Claims:
Please amend the claims as follows:
1. (Currently Amended)  An electronic device for spectrum management, comprising:
a transceiver;
a memory; and
processing circuitry configured to:
perform control to operate as a first spectrum management node that performs distributed spectrum management with a second spectrum management node, 
wherein the distributed spectrum management comprises:
exchanging initial spectrum supply-and-demand information with the second spectrum management node,
wherein the initial spectrum supply-and-demand information is related to a spectrum supply-and-demand of at least one first wireless network management node managed by the first spectrum management node and at least one second wireless network managed by the second spectrum management node,
wherein the spectrum supply-and-demand of the at least one first wireless network management node comprises at least one of first spectrum remising information or first spectrum demand information,
wherein the spectrum supply-and-demand information of the second wireless network management node comprises at least one of second spectrum remising information or second spectrum demand information; and
based on the exchanged initial spectrum supply-and-demand information, exchanging final spectrum supply-and-demand information with the second spectrum management node, the final spectrum supply-and-demand information including a spectrum assignment of the at least one first wireless network management node and a spectrum assignment of the at least one second wireless network management node,
wherein the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are set to ensure that:
the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are both within a predetermined spectrum usage range;
mutual interference between the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are within a first predetermined interference range and a second predetermined interference range, respectively; and
the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node satisfy a total spectrum supply-and-demand of the first wireless network management node and a total spectrum supply-and-demand of the second wireless network management node,
wherein the initial and final spectrum supply-and-demand information is stored in the memory in a form of blockchain,
wherein, in the exchanging of the initial spectrum supply-and-demand information, the electronic device is configured to take specific actions based on determining an existence of a case from a predefined set of cases, as follows:
upon determining the case from the predefined set of cases is a case where a plurality pieces of new spectrum allocation information are received within a specific period of time, the processing circuitry is configured to select one of the plurality pieces of new spectrum allocation information having an earliest publication time therefrom to perform at least one of the spectrum assignments based on the selected one of the plurality pieces of new spectrum allocation information received within the specific period of time,
upon determining the case from the predefined set of cases is a case where a plurality pieces of new spectrum allocation information having a same block serial number are received, the processing circuitry is configured to select one of the plurality pieces of new spectrum allocation information having an earliest publication time therefrom to perform at least one of the spectrum assignments based on the selected one of the plurality pieces of new spectrum allocation information having the same block serial number,
upon determining the case from the predefined set of cases is a case where a time window identifier of received new spectrum allocation information is not continuous with a time window identifier of currently stored spectrum allocation information, the processing circuitry is configured to send a request for performing information synchronization to the second spectrum management node,
upon determining the case from the predefined set of cases is a case where a block serial number of received new spectrum allocation information is not continuous with a serial number of a currently stored blockchain, the processing circuitry is configured to send a request for performing information synchronization to the first spectrum management node,
upon determining the case from the predefined set of cases is a case where a predetermined number of pieces of spectrum allocation information are stored, the processing circuitry is configured to notify a spectrum allocation indicated by spectrum allocation information preceding the predetermined number of pieces of spectrum allocation information to each of the first wireless network management node and the second wireless network management node, or
upon determining the case from the predefined set of cases is a case where a predetermined number of blocks are stored, the processing circuitry is configured to notify a spectrum allocation indicated by a block preceding the predetermined number of blocks to each of the first wireless network management node and the second wireless network management node.

2-6. (Cancelled)  

7. (Cancelled)  

8. (Cancelled)  


9. (Cancelled)  


10. (Cancelled)  


11. (Cancelled)  


12. (Cancelled)  


13. (Cancelled)  


14. (Cancelled)    

15. (Previously Presented)    The electronic device according to claim 1, wherein the electronic device is configured at a Spectrum Access System (SAS) side or a Co-existence Manager (CxM) side, and the second wireless network management node comprises a Citizens Broadband Radio Service Device (CBSD).

16. (Currently Amended)    The electronic device according claim 1, wherein the electronic device is configured at a C3 instance side, and the second wireless network management node comprises a Wireless Access System (WAS) or a Radio Local Area Network (RLAN).

17. – 22. (Canceled)

23.  (Currently Amended)  A method for performing distributed spectrum management by an electronic device comprising processing circuitry and a memory, the electronic device configured to operate as a first spectrum management node, the method comprising:
performing distributed spectrum management with a second spectrum management node, wherein the distributed spectrum management comprises:
exchanging initial spectrum supply-and-demand information with the second spectrum management node,
wherein the initial spectrum supply-and-demand information is related to a spectrum supply-and-demand of at least one first wireless network management node managed by the first spectrum management node and at least one second wireless network managed by the second spectrum management node,
wherein the spectrum supply-and-demand of the at least one first wireless network management node comprises at least one of first spectrum remising information or first spectrum demand information,
wherein the spectrum supply-and-demand information of the second wireless network management node comprises at least one of second spectrum remising information or second spectrum demand information; and
based on the exchanged initial spectrum supply-and-demand information, exchanging final spectrum supply-and-demand information with the second spectrum management node, the final spectrum supply-and-demand information including a spectrum assignment of the at least one first wireless network management node and a spectrum assignment of the at least one second wireless network management node, 
wherein the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are set to ensure that:
the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are both within a predetermined spectrum usage range;
mutual interference between the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node are within a first predetermined interference range and a second predetermined interference range, respectively; and
the spectrum assignments of the at least one first wireless network management node and the at least one second wireless network management node satisfy a total spectrum supply-and-demand of the first wireless network management node and a total spectrum supply-and-demand of the second wireless network management node,
wherein the method further comprises storing initial and final spectrum supply-and-demand information in the memory in a form of blockchain,
wherein the exchanging of the initial spectrum supply-and-demand information further comprises taking specific actions based on determining an existence of a case from a predefined set of cases, as follows:
upon determining the case from the predefined set of cases is a case where a plurality pieces of new spectrum allocation information are received within a specific period of time, selecting one of the plurality pieces of new spectrum allocation information having an earliest publication time therefrom to perform at least one of the spectrum assignments based on the selected one of the plurality pieces of new spectrum allocation information received within the specific period of time of the selected one of the plurality pieces of new spectrum allocation information having the same block serial number,
upon determining the case from the predefined set of cases is a case where a plurality pieces of new spectrum allocation information having a same block serial number are received, selecting one of the plurality pieces of new spectrum allocation information having an earliest publication time therefrom to perform at least one of the spectrum assignments based on the selected one of the plurality pieces of new spectrum allocation information having the same block serial number,
upon determining the case from the predefined set of cases is a case where a time window identifier of received new spectrum allocation information is not continuous with a time window identifier of currently stored spectrum allocation information, sending a request for performing information synchronization to the second spectrum management node,
upon determining the case from the predefined set of cases is a case where a block serial number of received new spectrum allocation information is not continuous with a serial number of a currently stored blockchain, sending a request for performing information synchronization to the first spectrum management node,
upon determining the case from the predefined set of cases is a case where a predetermined number of pieces of spectrum allocation information are stored, notifying a spectrum allocation indicated by spectrum allocation information preceding the predetermined number of pieces of spectrum allocation information to each of the first wireless network management node and the second wireless network management node, or
upon determining the case from the predefined set of cases is a case where a predetermined number of blocks are stored, notifying a spectrum allocation indicated by a block preceding the predetermined number of blocks to each of the first wireless network management node and the second wireless network management node. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 15, 16 and 23 are allowed.
Applicant’s invention is drawn to a method and apparatus for performing distributed spectrum management by an electronic device configured to operate as a first spectrum management node.
Independent claims 1 and 23 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, exchanging final spectrum supply-and-demand information with the second spectrum management node and wherein the initial and final spectrum supply-and-demand information is stored in the memory in a form of blockchain further recite a combination of distinguishing factors based on determining an existence of a case from a predefined set of cases as recited in the claims 1 and 23.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 15-16 are allowed for the reasons above as they depend upon the allowed independent claims 1.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 1/31/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647